UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13, 15(d), OR 37 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52313 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 62-0474417 (I.R.S. Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) 37902 (Zip Code) (865) 632-2101 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13, Section 15(d), or Section 37 of the Securities Exchange Act.Yes []No [ X ] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13, 15(d), or 37 of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Securities Exchange Act.(Check one):Large accelerated filer []Accelerated filer []Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act).Yes []No [ X ] Page 1 Table of Contents Forward-Looking Information 4 General Information 5 Part I Item 1 Business 6 The Corporation 6 Governance 6 Service Area 9 Customers 10 Rate Authority 12 Rate Actions 13 Load and Energy Forecasts 14 Power Supply 14 Nuclear 20 Fuel Supply 23 Transmission 24 Stewardship 26 Weather and Seasonality 26 Competition 27 Regulation 27 Payments in Lieu of Taxes 29 Environmental Matters 29 Employee Relations 34 Item 1A. Risk Factors 34 Strategic Risks 35 Operational Risks 36 Financial Risks 39 Risks Related to TVA Securities 41 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 42 Generating Properties 42 Transmission Properties 42 Natural Resource Stewardship Properties 42 Buildings 43 Disposal of Property 43 Item 3. Legal Proceedings 43 Item 4. Submission of Matters to a Vote of Security Holders 47 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 48 Item 6. Selected Financial Data 48 Statements of Income Data 48 Balance Sheets Data 49 Financial Obligations 49 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 50 Business Overview 50 Executive Summary 51 Liquidity and Capital Resources 54 Results of Operations 62 Off-Balance Sheet Arrangements 70 Asset Retirement Trust 71 Critical Accounting Policies and Estimates 71 Changes in Accounting 75 New Accounting Standards and Interpretations 76 Legislative and Regulatory Matters 77 Environmental Matters 78 Legal Proceedings 83 Risk Management Activities 84 Subsequent Events 89 Page 2 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 89 Item 8. Financial Statements and Supplementary Data 90 Statements of Income 90 Balance Sheets 91 Statements of Cash Flows 92 Statements of Changes in Proprietary Capital 93 Notes to Financial Statements 94 Report of Independent Registered Public Accounting Firm 142 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 143 Item 9A. Controls and Procedures 143 Item 9B. Other Information 143 Part III Item 10. Directors, Executive Officers and Corporate Governance 144 Directors 144 Executive Officers 145 Disclosure and Financial Code of Ethics 147 Committees of the TVA Board 148 Item 11. Executive Compensation 148 Compensation Discussion and Analysis 148 Executive Compensation Tables and Narrative Disclosures 156 Severance Agreements 166 Other Agreements 167 Director Compensation 168 Compensation Committee Interlocks and Insider Participation 169 Compensation Committee Report 170 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 170 Item 13. Certain Relationships and Related Transactions, and Director Independence 170 Director Independence 170 Related Party Transactions 170 Item 14. Principal Accountant Fees and Services 172 Part IV Item 15. Exhibits and Financial Statement Schedules 174 Signatures 178 Exhibit Index 179 Page 3 FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements relating to future events and future performance.All statements other than those that are purely historical may be forward-looking statements. In certain cases, forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “expect,” “anticipate,” “believe,” “intend,” “project,” “plan,” “predict,” “assume,” “forecast,” “estimate,” “objective,” “possible,” “probably,” “likely,” “potential,” or other similar expressions. Examples of forward-looking statements include, but are not limited to: • Statements regarding strategic objectives; • Projections regarding potential rate actions; • Estimates of costs of certain asset retirement obligations; • Estimates regarding power and energy forecasts; • Expectations about the adequacy of TVA’s pension plans, nuclear decommissioning trust, and asset retirement trust; • Estimates regarding the reduction of bonds, notes, and other evidences of indebtedness, lease/leaseback commitments, and power prepayment obligations; • Estimates of amounts to be reclassified from other comprehensive income to earnings over the next year; • TVA’s plans to continue using short-term debt to meet current obligations; and • The anticipated cost and timetable for placing Watts Bar Unit 2 in service. Although the Tennessee Valley Authority (“TVA”) believes that the assumptions underlying the forward-looking statements are reasonable, TVA does not guarantee the accuracy of these statements.Numerous factors could cause actual results to differ materially from those in the forward-looking statements.These factors include, among other things: • New laws, regulations, and administrative orders, especially those related to: – TVA’s protected service area, – The sole authority of the TVA Board to set power rates, – Various environmental and nuclear matters, – TVA’s management of the Tennessee River system, – TVA’s credit rating, and – TVA’s debt ceiling; • Loss of customers; • Performance of TVA’s generation and transmission assets; • Availability of fuel supplies; • Purchased power price volatility; • Events at facilities not owned by TVA that affect the supply of water to TVA’s generation facilities; • Compliance with existing environmental laws and regulations; • Significant delays or cost overruns in construction of generation and transmission assets; • Significant changes in demand for electricity; • Legal and administrative proceedings; • Weather conditions including drought; • Failure of transmission facilities; • Events at any nuclear facility, even one that is not owned by or licensed to TVA; • Catastrophic events such as fires, earthquakes, floods, tornadoes, pandemics, wars, terrorist activities, and other similar events, especially if these events occur in or near TVA’s service area; • Reliability of purchased power providers, fuel suppliers, and other counterparties; • Changes in the market price of commodities such as coal, uranium, natural gas, fuel oil, electricity, and emission allowances; • Changes in the prices of equity securities, debt securities, and other investments; • Changes in interest rates; • Creditworthiness of TVA, its counterparties, or its customers; • Rising pension costs and health care expenses; • Increases in TVA’s financial liability for decommissioning its nuclear facilities and retiring other assets; • Limitations on TVA’s ability to borrow money; • Changes in the economy; Page 4 Table of Contents • Ineffectiveness of TVA’s disclosure controls and procedures and its internal control over financial reporting; • Changes in accounting standards; • The loss of TVA’s ability to use regulatory accounting; • Problems attracting and retaining skilled workers; • Changes in technology; • Changes in the market for TVA securities; and • Unforeseeable events. Additionally, other risks that may cause actual results to differ from the predicted results are set forth in Item 1A, Risk Factors.New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the extent to which any factor or combination of factors may impact TVA’s business or cause results to differ materially from those contained in any forward-looking statement. TVA undertakes no obligation to update any forward-looking statement to reflect developments that occur after the statement is made. GENERAL INFORMATION Fiscal Year Unless otherwise indicated, years (2007, 2006, etc.) in this Annual Report refer to TVA’s fiscal years ended September 30.References to years in the biographical information about directors and executive officers in Item 10, Directors, Executive Officers and Corporate Governance are to calendar years. Notes References to “Notes” are to the Notes to Financial Statements contained in Item 8, Financial Statements and Supplementary Data. Available Information TVA's Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to those reports are made available on TVA's website, free of charge, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission ("SEC").TVA's website is www.tva.gov.Information contained on TVA’s website shall not be deemed incorporated into, or to be a part of, this Annual Report.In addition, the public may read and copy any reports or other information that TVA files with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.TVA's SEC reports are also available to the public without charge from the website maintained by the SEC at www.sec.gov. Page 5 Table of Contents PART I ITEM 1.BUSINESS The Corporation The Tennessee Valley Authority (“TVA”) is a wholly-owned corporate agency and instrumentality of the United States.TVA was created by the U.S. Congress in 1933 by virtue of the Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. §§831-831ee (as amended, the “TVA Act”).TVA was created to improve navigation on the Tennessee River, reduce flood damage, provide agricultural and industrial development, and provide electric power to the Tennessee Valley region.TVA manages the Tennessee River and its tributaries for multiple river-system purposes, such as navigation; flood damage reduction; power generation; environmental stewardship; shoreline use; and water supply for power plant operations, consumer use, recreation, and industry. TVA’s power system operations, however, constitute the majority of its activities and provide virtually all of its revenues. Although TVA is similar to other power companies in many ways, there are many features that make it different.Some of these include: • TVA was created by an act of the U.S. Congress and is a wholly-owned corporate agency of the United States. • Each member of TVA’s board of directors (the “TVA Board”) is appointed by the President of the United States with the advice and consent of the U.S. Senate. • TVA does not own real property; it holds real property as an agent for the United States.(Any reference in this Annual Report on Form 10-K (“Annual Report”) to TVA facilities or the ownership by TVA of facilities or real property refers to property held by TVA but owned by the United States.) • TVA is required to make payments to the U.S. Treasury as a repayment of and a return on the appropriation investment that the United States provided TVA for its power facilities (the “Power Facilities Appropriation Investment”). • TVA is not authorized to issue equity securities such as common or preferred stock.Accordingly, TVA finances its operations primarily with cash flows from operations and proceeds from issuing debt securities. • The TVA Board sets the rates TVA charges for power.In setting rates, the TVA Board must have due regard for the objective that power be sold at rates as low as are feasible. These rates are not subject to judicial review or review by any regulatory body. • TVA is exempt from paying federal income taxes and state and local taxes, but it must pay certain states and counties an amount in lieu of taxes equal to five percent of TVA’s gross revenues from the sale of power during the preceding year, excluding sales or deliveries to other federal agencies and off-system sales with other utilities, with a provision for minimum payments under certain circumstances. • TVA performs stewardship activities in connection with the Tennessee River and its tributaries and is required by federal law to fund these activities primarily with revenues from the power system and to a lesser extent with revenues from other sources. For a discussion of the more significant of these features, see Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations — Business Overview. Governance TVA is governed by the TVA Board.The Consolidated Appropriations Act, 2005, amended the TVA Act by restructuring the TVA Board from three full-time members to nine part-time members, at least seven of whom must be legal residents of the TVA service area.TVA Board members are appointed by the President of the United States with the advice and consent of the U.S. Senate.After an initial phase-in period, TVA Board members serve five-year terms, and at least one member’s term ends each year.The TVA Board, among other things, establishes broad goals, objectives, and policies for TVA; establishes long-range plans to carry out these goals, objectives, and policies; approves annual budgets; and establishes a compensation plan for employees.Information about members of the TVA Board and TVA’s executive officers is discussed in Item 10, Directors, Executive Officers and Corporate Governance. Page 6 Table of Contents Strategy On May 31, 2007, the TVA Board approved the 2007 Strategic Plan (“Strategic Plan”).The Strategic Plan focuses on TVA’s performance in the following five broad areas and establishes general guidelines for each area: • CUSTOMERS:Maintain power reliability, provide competitive rates, and build trust with TVA’s customers; • PEOPLE:Build pride in TVA’s performance and reputation; • FINANCIAL:Adhere to a set of sound financial guiding principles to improve TVA’s fiscal performance; • ASSETS: Use TVA’s assets to meet market demand and deliver public value; and • OPERATIONS: Improve performance to be recognized as an industry leader. Performance Indicators On September 27, 2007, the TVA Board adopted performance indicators for 2008 that are aligned with TVA’s Strategic Plan.These performance indicators are as follows: Page 7 Table of Contents Page 8 Table of Contents Service Area TVA operates the nation’s largest public power system.TVA supplies power in most of Tennessee, northern Alabama, northeastern Mississippi, and southwestern Kentucky and in portions of northern Georgia, western North Carolina, and southwestern Virginia to a population of approximately 8.7 million people. Subject to certain minor exceptions, TVA may not, without specific authorization from the U.S. Congress, enter into contracts which would have the effect of making it, or the distributor customers of its power, a source of power supply outside the area for which TVA or its distributor customers were the primary source of power supply on July 1, 1957.This statutory provision is referred to as the “fence” because it bounds TVA’s sales activities, essentially limiting TVA to power sales within a defined service area. Correspondingly, the Federal Power Act (“FPA”), primarily through its anti-cherrypicking provision, prevents the Federal Energy Regulatory Commission (“FERC”) from ordering TVA to provide access to its transmission lines to others for the purpose of delivering power to customers within substantially all of its defined service area.The anti-cherrypicking provision reduces TVA’s exposure to loss of revenue. Sales of electricity accounted for substantially all of TVA’s operating revenues in 2007, 2006, and 2005, amounting to $9.1 billion, $9.0 billion, and $7.7 billion, respectively.TVA’s revenues by state for the last three years are detailed in the table below. Electricity Sales Revenues by State For the years ended September 30 (in millions) 2007 2006 * 2005 * Alabama $1,254 $1,265 $1,051 Georgia 204 228 186 Kentucky 1,080 906 830 Mississippi 799 823 671 North Carolina 57 47 38 Tennessee 5,688 5,751 4,806 Virginia 8 7 4 Subtotal 9,090 9,027 7,586 Sale for resale 17 13 95 Subtotal 9,107 9,040 7,681 Other revenues 137 135 101 Operating revenues $9,244 $9,175 $7,782 * See Note 1 —
